UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number: 333-156059 Minerco Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 27-2636716 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20 Trafalgar Sqaure, Suite 455 Nashua, NH 03063 (Address of principal executive offices) (603) 732-6948 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS As of June 19, 2013 the registrant had 989,346,929 outstanding shares of its common stock. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities 24 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosure 25 Item 5. Other Information 25 Item 6. Exhibits 26 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The unaudited interim financial statements of Minerco Resources, Inc. follow. All currency references in this report are to U.S. dollars unless otherwise noted. Index Consolidated Balance Sheets (unaudited) 4 Consolidated Statements of Expenses (unaudited) 5 Consolidated Statements of Cash Flows (unaudited) 6 Consolidated Notes to the Unaudited Financial Statements 7 3 Table of Contents Minerco Resources, Inc. (A Development Stage Company) Consolidated Balance Sheets (unaudited) April 30, July 31, ASSETS Current Assets Cash $ $ - Total Current Assets Product Development - Total Assets - LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Accounts Payable – Related Party - Convertible Note Payable, ne t of discount of 51,333 and 572,423 Derivative Liability Convertible Note Payable - Related Party Total Liabilities Stockholders’ Deficit Common stock, $0.001 par value,2,500,000,000 shares authorized, 670,246,929 and 87,051,824 outstandingat April 30, 2013 and July 31, 2012, respectively Preferred stock, $0.001 par value,25,000,000 shares authorized,15,000,000 and 10,000,000 outstandingat April 30, 2013 andJuly 31, 2012, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ - The accompanying notes are an integral part of these unaudited financial statements 4 Table of Contents Minerco Resources, Inc. (A Development Stage Company) Consolidated Statements of Expenses (unaudited) Three Months Ended April 30, 2013 Three months ended April 30, 2012 Nine months Ended April 30, 2013 Nine months Ended April 30, 2012 Period from June 21, 2007 (Date of Inception) to April 30, 2013 General and Administrative $ $ $ Chiligatoro Operating Costs - Accretion of discount on convertible debt Impairment of Intangibles - Total Operating Expenses Other Expenses: Impairment of Note Receivable – Interest Expense Loan Recovery ) Loss on Debt Conversion - Gain on Settlement of Debt - ) (Gain)/Loss on Derivative Liability ) Total Other Expenses ) Net Income (Loss) $ ) $ ) ) $ ) Net Loss Per Common Share – Basic and Diluted $ ) $ ) ) Weighted Average Common Shares Outstanding The accompanying notes are an integral part of these unaudited financial statements 5 Table of Contents Minerco Resources, Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (unaudited) Nine months Ended April 30, 2013 Nine months Ended April 30, 2012 Period from June 21, 2007 (Date of Inception) To April 30, 2013 Cash Flows from Operating Activities Net income (loss) for the period $ $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: (Gain)/Loss on settlement of debt - - ) (Gain)/Loss on derivative ) Accretion of discount Share based compensation Impairment of Intangibles - - Impairment of notes receivable - - Changes in operating assets and liabilities: Prepaid expense - - Accounts payable and accrued liabilities Accounts payable- related party Net Cash Used in Operating Activities (74,331 ) (59,245 ) (625,045 ) Cash Flows from Investing Activities Product Development - - - Loan to third party - - (10,000 ) Net Cash Used in Investing Activities - - (10,000 ) Cash Flows from Financing Activities Capital contribution - - Proceeds from issuance of common stock - - Proceeds from loan Proceeds from related party debt - - Repayment of related party debt ) ) ) Net Cash Provided by Financing Activities Net change in cash ) Cash, Beginning of Period - - Cash, End of Period $ $
